Citation Nr: 1220853	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  06-25 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to a total disability rating for compensation purposes due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1967 and from June 1967 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2009, the Board issued a decision addressing the Veteran's claim of entitlement to higher initial ratings for hemorrhoids, post hemorrhoidectomy with impairment of sphincter control, and for rectal scarring from hemorrhoidectomy as secondary to service-connected hemorrhoids.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  

In May 2011, the Veterans Court issued a decision vacating the Board's August 2009 decision and remanding the matter to the Board for proceedings consistent with the May 2011 decision.  

REMAND

In its May 2011 decision, the Veterans Court explained that that the record may have reasonably raised the issue of TDIU, including the possibility of qualifying for TDIU under "marginal employment" as described in 38 C.F.R. § 4.16(a).  It also explained that the August 2009 Board decision did not address entitlement to a TDIU.  The Veterans Court considered the Secretary of Veterans' Affairs (Secretary) argument that the matter of a TDIU was not before the Board because there was no RO decision addressing the issue and likewise no notice of disagreement initiating an appeal of the issue to the Board.  It rejected this argument, noting that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Veterans Court explained that in the context of a claim for a higher rating or disagreement as to an initial rating, if a TDIU is explicitly raised or reasonably by the record, VA should consider whether a TDIU is warranted because, in such case, the TDIU is part of the claimant's effort to attain the highest rating for service-connected disabilities.  

It then explained that whether a TDIU was reasonably raised by the record is a matter best considered by the Board in the first instance.  The Veterans Court stated that it was vacating the Board's decision and remanding the matter so that the Board may determine, in the first instance, whether consideration of TDIU is required under 38 C.F.R. § 4.16.  It went on to state that if the RO failed to adjudicate an issue that was reasonably raised, the Board may determine whether the Veteran would be prejudiced by the Board adjudication of the matter without a prior RO decision and then take the appropriate action.  

From this discussion, the Board concludes that the only issue before it pursuant to the Veterans Court's May 2011 decision is entitlement to TDIU.  

In a May 2010 rating decision, the RO denied TDIU.  It explained in the Introduction to that decision that it had received a claim of entitlement to TDIU in February 2010.  In October 2011, the RO issued a statement of the case addressing entitlement to TDIU; in that document it indicated that the claim was received in September 2009.  In October 2011, the RO received a VA Form 9 in which the Veteran requested a hearing before a Veterans Law Judge to be held by live videoconference.  

The Veterans Law Judge who signed the August 2009 decision previously held a hearing, in April 2009, on the issues of entitlement to higher ratings decided in that August 2009 decision.  He, however, is no longer employed by the Board.  Hence, in December 2011, after the Veterans Court's May 2011 decision, the Board sent a letter to the Veteran informing him of this fact and that under 38 U.S.C.A. § 7107 (c) (West 2002), as implemented by 38 C.F.R. § 20.707 (2011), the Veterans Law Judge who conducts a hearing on appeal must participate in any decision on that appeal.  He was given an opportunity to respond as to whether he did or did not want another hearing.  The letter informed him that if he did not respond within 30 days VA would proceed with the adjudication of his case.  He did not respond.  

However, that letter did not refer to his request for a Board hearing in the October 2011 Form 9.  A request for a hearing may be withdrawn at any time by the appellant before the date of the hearing.  38 C.F.R. § 20.702(e) (2011).  Given that the Veteran has not affirmatively indicated that he wishes to withdraw the October 2011 hearing request and that the April 2009 hearing did not address the issue of TDIU, the Board concludes that a remand is necessary to afford the Veteran an opportunity for a hearing consistent with his request.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

The RO must schedule the Veteran for his requested live videoconference hearing before a Veterans Law Judge.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


